Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit
No. 18-1538

                   OSCAR NEFTALI CHAVEZ-MENDEZ,

                               Petitioner,

                                     v.

                        MATTHEW G. WHITAKER,
                      ACTING ATTORNEY GENERAL,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                              Before
                 Lynch and Lipez, Circuit Judges,
                      and Katzmann, Judge.


     Lidia M. Sanchez, on brief for petitioner.
     Chad A. Readler, Acting Assistant Attorney General, Civil
Division, Jeffrey R. Leist, Senior Litigation Counsel, Office of
Immigration Litigation, and Lance L. Jolley, Trial Attorney,
Office of Immigration Litigation, on brief for respondent.


                           January 10, 2019



     
        Pursuant to Fed. R. App. P. 43(c)(2), Acting Attorney
General Matthew G. Whitaker has been substituted for former
Attorney General Jefferson B. Sessions, III as the respondent.
     
        Of the United States Court of International Trade, sitting
by designation.
              KATZMANN, Judge. Petitioner Oscar Neftali Chavez-Mendez

(“Chavez-Mendez”), a native and citizen of Guatemala, seeks review

of a May 7, 2018 final order issued by the Board of Immigration

Appeals (“BIA”) affirming the immigration judge’s denial of his

application for asylum under section 208 of the Immigration and

Nationality Act (“INA”), 8 U.S.C. § 1158.

              In   his   application,     Chavez-Mendez    alleged    fear    of

persecution from members of a neighboring village based on his

membership in a particular social group comprised of residents of

his hometown.      In its decision, the BIA stated:

     The respondent [Chavez-Mendez] credibly testified to the
     following. The respondent lived with his parents in a
     village of about 200 people in Guatemala. The village
     was downhill from another village, and when villagers
     from the respondent’s town would travel uphill to
     cultivate the land, various disputes broke out between
     the residents of both towns over access to the land and
     water. During the conflicts, villagers were armed with
     sticks   and   machetes.     The   respondent’s   father
     participated in the conflict, and the opposing villagers
     once captured and threatened to kill the respondent’s
     uncle. The respondent never personally witnessed any of
     the altercations nor was he involved in any of the
     disputes, and the respondent and his siblings were never
     harmed as a result of these conflicts. The police or
     soldiers sometimes came to the village to restore the
     peace when the disputes broke out.

              In denying Chavez-Mendez’s application, the BIA upheld

the immigration judge’s conclusion that he failed “to carry his

burden   of    proof     to   establish   that   he   experienced    past   harm

sufficiently severe to qualify as persecution,” and failed “to




                                     - 2 -
carry his burden to establish a nexus between the harm that he

fears and his identified particular social group.”                       We agree.

              Judicial        review   of    the    BIA’s     denial    of    asylum    is

deferential.       See 8 U.S.C. § 1252(b)(4)(B).              We examine fact-bound

challenges only to ensure that the BIA’s findings are supported by

substantial evidence in the administrative record as a whole.                          See

Makhoul v. Ashcroft, 387 F.3d 75, 79 (1st Cir. 2004).                        The denial

of   asylum    must      be    affirmed     unless    the     administrative       record

“unequivocally indicates error.”                Id. at 79.      “We review the BIA’s

legal conclusions de novo, although we grant some deference to its

interpretations of statutes and regulations related to immigration

matters.”     Aldana-Ramos v. Holder, 757 F.3d 9, 14 (1st Cir. 2014).

              To    be    eligible        for      asylum,    the      applicant     must

demonstrate that he or she is a refugee as defined in INA §

101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).                     Section 101(a)(42)(A)

of the INA defines a refugee as “any person who is outside any

country of such person’s nationality . . . and who is unable or

unwilling to return to, and is unable or unwilling to avail himself

or   herself       of    the    protection      of,    that    country       because    of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”               8 U.S.C. §1101(a)(42)(A); see also

Aldana-Ramos, 757 F.3d at 14.




                                            - 3 -
            Substantial evidence supports the BIA’s determination

that Chavez-Mendez did not suffer persecution in Guatemala as a

child.      The harm his family suffered appears to be limited.

Neither Chavez-Mendez nor any of his immediate family members were

harmed.       Substantial      evidence     also     supports    the   BIA’s

determination that Chavez-Mendez failed to establish that the

dispute of the use of land is a protected basis for asylum relief.

“We have explained that, in general, [e]vents that stem from

personal disputes are . . . not enough to show the required nexus.”

Guerra-Marchorro v. Holder, 760 F.3d 126, 129 (1st Cir. 2014)

(quoting Sompotan v. Mukasey, 533 F.3d 63, 71 (1st Cir. 2008));

see also Lopez-Lopez v. Sessions, 885 F.3d 49, 51-52 (1st Cir.

2018).    Quite apart from failing to establish the requisite nexus,

Chavez-Mendez has not shown that the record compels the conclusion

that the Guatemalan government would be unable or unwilling to

protect him from persecutors.        See 8 U.S.C. § 1101(a) (42)(A);

Morales-Morales v. Sessions, 857 F.3d 130, 135-136 (1st Cir. 2017).

Moreover,    “a   general   difficulty    preventing    the   occurrence   of

particular future crimes” is not sufficient to show that the

government is unable or unwilling to protect him. Morales-Morales,
857 F.3d at 136 (quoting Ortiz-Araniba v. Keisler, 505 F.3d 39, 42

(1st Cir. 2007)) (emphasis in original).           Finally, Chavez-Mendez’s

asserted generalized fear of future harm from gangs or drug

traffickers is insufficient to meet his burden of proof for asylum.


                                  - 4 -
“[S]uch generalized evidence is not sufficient to compel a finding

of a well-founded fear of persecution.”   Villafranca v. Lynch, 797
F.3d 91, 96 (1st Cir. 2015); Makhoul, 387 F.3d at 82.

          Chavez-Mendez’s petition for review is denied.




                              - 5 -